Case 19-13253 Doc 187 Filed 02/26/20 Entered 02/26/20 15:29:53 Main Document Page 1 of 9




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA

                                                        )
    In re                                               )          Case No. 19-13253
                                                        )
    Offshore Marine Contractors, Inc.,                  )          Chapter 11
                                                        )
                           Debtor                       )          Section B
                                                        )
                                                        )

                 MOTION TO EXTEND THE DEBTOR’S EXCLUSIVE PERIOD
                IN WHICH TO FILE A CHAPTER 11 PLAN AND DISCLOSURE
                   STATEMENT AND SOLICIT APPROVAL OF THE PLAN

   A HEARING WILL BE CONDUCTED ON THIS MATTER ON MARCH 18, 2020 AT 9:00
   A.M. IN COURTROOM B-705, 500 POYDRAS ST., NEW ORLEANS, LOUISIANA 70130.
   IF YOU OBJECT TO THE RELIEF REQUESTED IN THIS PLEADING, YOU MUST
   RESPOND IN WRITING. UNLESS DIRECTED OTHERWISE BY THE COURT, YOU
   MUST FILE YOUR RESPONSE WITH THE CLERK OF THE BANKRUPTCY COURT
   NO LATER THAN SEVEN (7) DAYS BEFORE THE HEARING DATE. YOU MUST
   SERVE A COPY OF YOUR RESPONSE ON THE PERSON WHO SENT YOU THE
   NOTICE; OTHERWISE, THE COURT MAY TREAT THE PLEADING AS UNOPPOSED
   AND GRANT THE RELIEF REQUESTED.

            NOW INTO COURT, through undersigned counsel, comes Offshore Marine Contractors,

   Inc. (the “Debtor”), who files this motion (the “Motion”) requesting the entry of an order, pursuant

   to 11 U.S.C. § 1121(d), which (i) extends the Debtor’s exclusive period within which to file a

   chapter 11 plan and disclosure statement from April 2, 2020 until June 1, 2020, (ii) extends the

   period in which the Debtor may solicit approval of a chapter 11 plan from June 1, 2020 until July

   31, 2020, and (iii) grants such other relief deemed just and equitable. In support of this Motion,

   the Debtor represents as follows:




                                                    1
Case 19-13253 Doc 187 Filed 02/26/20 Entered 02/26/20 15:29:53 Main Document Page 2 of 9




                                        Jurisdiction and Venue

           1.     This Court has jurisdiction to consider the subject matter of this Motion pursuant

   to 28 U.S.C. §§ 157 and 1334. This matter is a “core” proceeding within the meaning of 28 U.S.C.

   § 157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                              Background

           2.     The Debtor commenced this case on December 4, 2019 (the “Petition Date”) by

   filing a voluntary petition for relief under chapter 11, Title 11 United States Code.

           3.     The Debtor continues to operate its business and manage its properties as a debtor

   in possession pursuant to 11 U.S.C. §§ 1107 and 1108. The Debtor is primarily engaged in the

   operation of offshore, self-propelled, self-elevating liftboats for the offshore energy and

   exploration industries.

           4.     No trustee or examiner has been requested or appointed, and no official committee

   of creditors or equity interest holders has been established.

                                            Relief Requested

           5.     First, the Debtor respectfully requests an order from the Court setting a hearing on

   this Motion for Wednesday, March 18, 2020 at 9:00 a.m. Central Standard Time.

           6.     Second, the Debtor seeks an order from the Court (i) extending the period of time

   in which the Debtor may exclusively file a chapter 11 plan and disclosure statement pursuant to

   11 U.S.C. § 1121(d)(1) (the “120-Day Period”) until June 1, 2020 and (ii) extending the period of

   time in which the Debtor may solicit votes for acceptance of any chapter 11 plan and disclosure

   statement it files (the “180-Day Period”) (collectively, the “Exclusivity Periods”) until July 31,

   2020.




                                                     2
Case 19-13253 Doc 187 Filed 02/26/20 Entered 02/26/20 15:29:53 Main Document Page 3 of 9




                                        Basis for Relief Requested

             7.     The Court has the authority to extend for cause, after notice and hearing, the period

   in which the Debtor holds the exclusive ability to file a chapter 11 plan and disclosure statement,

   as well as the period in which the Debtor may solicit votes for acceptance of the same. 11 U.S.C.

   § 1121(d).

             8.     Section 1121(b) provides that “only the debtor may file a plan until after 120 days

   after the date of the order for relief under this chapter.” 11 U.S.C. § 1121(b). Further, section

   1121(c) provides that any party in interest may file a plan if, among other things, “the debtor has

   not filed a plan before 120 days after the date of the order for relief” or “the debtor has not filed a

   plan that has been accepted, before 180 days after the date of the order for relief under this chapter,

   by each class of claims or interests that is impaired under the plan.” 11 U.S.C. §§ 1121(c)(2),

   (c)(3).

             9.     Section 1121(d)(1) provides that “[s]ubject to paragraph (2), on request of a party

   in interest made within the respective periods specified in subsections (b) and (c) . . . and after

   notice and a hearing, the court may for cause reduce or increase the 120-day period or the 180-day

   period . . ..” 11 U.S.C. § 1121(d)(1); see In re Wash.-St. Tammany Elec. Coop., Inc., 97 B.R. 852,

   853 (E.D. La. 1989).

             10.    Sufficient “cause” as contemplated under 11 U.S.C. § 1121(d) exists to justify the

   extension of the Exclusivity Periods. While “cause” is undefined in section 1121(d), courts have

   examined the following factors to determine if “cause” exists:

             a. the size and complexity of the case;

             b. the necessity of sufficient time to permit the debtor to negotiate a plan of
                reorganization and prepare adequate information;

             c. the existence of good faith progress toward reorganization;

                                                       3
Case 19-13253 Doc 187 Filed 02/26/20 Entered 02/26/20 15:29:53 Main Document Page 4 of 9




          d. the fact that the debtor is paying its bills as they become due;

          e. whether the debtor has demonstrated reasonable prospects for filing a viable
             plan;

          f. whether the debtor has made progress in negotiations with its creditors;

          g. the amount of time which has elapsed in the case;

          h. whether the debtor is seeking an extension of exclusivity in order to pressure
             creditors to submit to the debtor’s reorganization demands; and

          i. whether an unresolved contingency exists.

   In re Express One Int’l, 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996) (citing In re Grand

   Traverse Development Co., Ltd., 147 B.R. 418 (Bankr. W.D. Mich. 1992)); see also 7

   COLLIER ON BANKRUPTCY ¶ 1121.06 (16th Ed. 2019). Each of the above-listed factors

   weighs in favor of finding “cause” sufficient to extend the Exclusivity Periods.

          11.     Size and Complexity of the Case. The Debtor’s case is large and complex within

   the meaning of section 1121. The Express One court noted that “[t]he traditional ground for cause

   is the large size of the debtor and the concomitant difficulty in formulating a plan of

   reorganization.” Id. (citing In re Pine Run Trust, Inc., 67 B.R. 432, 435 (Bankr. E.D. Pa. 1986)).

   There, the court looked to Express One, an airline with over forty aircraft, thousands of creditors,

   and pre-petition claims in excess of $100 million. Id. The court went on to note that implications

   of Express One’s business which included FAA involvement and licensing requirements, as well

   as the impact of reorganization on commerce, “add[ed] to the complexity of th[e] case.” See id.

          12.     Here, the Debtor’s case, while admittedly less complex than that of Express One’s,

   is still large and complex within the meaning of section 1121. See id. (noting that a debtor need

   not be “a Texaco, Johns-Manville Forest Products, or Ames Department Stores to be considered

   ‘large and complex’ within the meaning of section 1121.”). For example, the Debtor, like Express

                                                    4
Case 19-13253 Doc 187 Filed 02/26/20 Entered 02/26/20 15:29:53 Main Document Page 5 of 9




   One, must navigate the involvement of various regulatory agencies overseeing companies

   operating U.S.-flagged vessels. Further, the above-captioned case is indeed a “complex” chapter

   11 case within the meaning of this Court’s own local orders. See Rule I(A), General Order 2019-

   4, General Order Regarding Procedures for Complex Chapter 11 Cases; see also [P-16].

          13.     Necessity of Time for Negotiations. Currently, the 120-Day Period will run on

   Thursday, April 02, 2020. The 180-Day Period will run on Monday, June 1, 2020. However, the

   Debtor needs additional time to formulate a plan and disclosure statement because the Debtor is

   still negotiating terms of a plan with interested parties including, but not limited to, valuation of

   the Debtor’s vessels and financing. Providing the Debtor the additional time requested herein, a

   sixty (60) day extension of each of the Exclusivity Periods, will permit the Debtor to provide its

   creditors better, more complete information in its forthcoming plan and disclosure statement.

          14.     Good Faith Progress Toward Reorganization.               Working closely with its

   creditors, the Debtor has made good faith progress towards reorganization in this case. The Debtor

   is proceeding towards the submission of a plan which, if confirmed, may result in a successful

   reorganization of the Debtor and its emergence from chapter 11. The Debtor’s efforts and progress

   thus far serves as additional support for extending the Exclusivity Periods.

          15.     Debtor is Paying Bills as They Become Due. The Debtor, as authorized by the

   Court and the Bankruptcy Code, is paying its bills as they come due. The Debtor is current on its

   postpetition ordinary course obligations and, further, is current on adequate protection payments

   authorized by this Court.

          16.     Reasonable Prospects for Filing a Viable Plan. Presently, the Debtor has

   traversed through multiple key aspects of what will ultimately form the Debtor’s proposed chapter




                                                    5
Case 19-13253 Doc 187 Filed 02/26/20 Entered 02/26/20 15:29:53 Main Document Page 6 of 9




   11 plan. Therefore, the Debtor believes that, given an extension of the Exclusivity Periods, it has

   reasonable prospects for filing a viable plan.

          17.     Progress in Negotiations with Creditors. The Debtor is in continued negotiations

   with its largest secured creditors regarding, among other things, valuations of the Debtor’s vessels

   and financing. Although the Debtor and said creditors have yet to finalize their negotiations, the

   Debtor anticipates that the resolution of the negotiations will facilitate the Debtor’s ability to gain

   approval of its plan.

          18.     Time Elapsed in the Case. As of the filing of this Motion, only 84 days have

   elapsed in this case—well within both of the Exclusivity Periods. Additionally, this Motion

   constitutes the Debtor’s first request for an extension of the Exclusivity Periods.

          19.     No Pressuring of Creditors. The Debtor is not pressuring creditors by requesting

   an extension of the Exclusivity Periods and has no ulterior motive in seeking an extension.

          20.     Unresolved Contingencies. Unresolved contingencies still exist in this case. For

   example, while the claims bar date for non-governmental entities has passed, the bar date for

   governmental entities has yet to pass. [P-66].

          21.     An analysis of the relevant factors above weigh in favor of an extension of the

   Exclusivity Periods and demonstrate the Debtor’s intentions of putting forth a viable chapter 11

   plan and disclosure statement.

          WHEREFORE, the Debtor respectfully requests that the Court enter an order (i)

   extending the 120-Day Period from April 2, 2020 until June 1, 2020, (ii) extending the 180-Day

   Period from June 1, 2020 until July 31, 2020, and (iii) granting such other relief deemed just and

   appropriate.

                                      Signature on Following Page



                                                     6
Case 19-13253 Doc 187 Filed 02/26/20 Entered 02/26/20 15:29:53 Main Document Page 7 of 9




                                  Respectfully submitted,

                                  STEWART ROBBINS BROWN & ALTAZAN, LLC

                                  By: /s/ Paul Douglas Stewart, Jr._________
                                  Paul Douglas Stewart, Jr. (La. #24661) TA
                                  Brandon A. Brown (La. #25592)
                                  Brooke W. Altazan (La. #32796)
                                  Garrett A. Anderson (La. #38657)
                                  301 Main Street, Suite 1640
                                  Baton Rouge, LA 70821
                                  Telephone: 225-231-9998
                                  Facsimile: 225-709-9467

                                  Counsel for the Debtor




                                            7
Case 19-13253 Doc 187 Filed 02/26/20 Entered 02/26/20 15:29:53 Main Document Page 8 of 9




                                  EXHIBIT A
                               PROPOSED ORDER
Case 19-13253 Doc 187 Filed 02/26/20 Entered 02/26/20 15:29:53 Main Document Page 9 of 9




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA

                                                         )
    In re                                                )          Case No. 19-13253
                                                         )
    Offshore Marine Contractors, Inc.,                   )          Chapter 11
                                                         )
                           Debtor                        )          Section B
                                                         )
                                                         )

                ORDER GRANTING MOTION TO EXTEND THE DEBTOR’S
            EXCLUSIVE PERIOD IN WHICH TO FILE A CHAPTER 11 PLAN AND
            DISCLOSURE STATEMENT AND SOLICIT APPROVAL OF THE PLAN

            CONSIDERING the Motion to Extend the Debtor’s Exclusive Period in Which to File a

   Chapter 11 Plan and Disclosure Statement and Solicit Approval of the Plan [P-___] (the

   “Motion”) filed on behalf of the Debtor, the record of the case, applicable law, argument of

   counsel, and good cause appearing therefore:

            IT IS ORDERED that the Motion is GRANTED;

            IT IS FURTHER ORDERED that, pursuant to 11 U.S.C. §§ 1121(b) and (d)(1), the

   Debtor has the exclusive right to file a chapter 11 plan and disclosure statement until June 1, 2020;

            IT IS FURTHER ORDERED that the period of time for the Debtor to obtain acceptance

   of its plan provided by 11 U.S.C. §§ 1121(c)(3) and (d)(2) is extended until July 31, 2020; and

            IT IS FURTHER ORDERED that counsel for the Debtor shall serve this Order on the

   required parties who will not receive notice through the ECF system pursuant to the Federal Rules

   of Bankruptcy Procedure and the Local Rules and file a certificate of service to that effect within

   three (3) days.
